tax exempt and government entities omen peiurennatrevenueseavice y 201124038q washington d c se ter aest uniform issue list mar legend company a llc b plan x dear kkk kkk kkk this is in response to a request for a private_letter_ruling dated date revised by letters dated date and date submitted on your behalf by your authorized representative concerning the applicability of sec_409 of the internal_revenue_code the code to an employee_stock_ownership_plan esop your authorized representative submitted the following facts and representations in support of the request company a is a domestic s_corporation and is the sole member of llc b company a has established plan x an esop within the meaning of code sec_4975 the assets of plan x will consist primarily of shares of company a’s stock company a represents that it has a single class of common_stock with a combination of voting power and dividend rights that is the greatest of any class of common_stock of any member of company a’s controlled_group llc b did not make an election under sec_301_7701-3 of the treasury regulations regulations to be taxed as a corporation based on the above facts and representations your authorized representative has requested a ruling that the common_stock of company a will-not fail to satisfy the definition of employer_securities as that term is defined under code sec_409 with respect to employees of llc b kkk page code sec_4975 provides in pertinent part that an employee_stock_ownership_plan must be designed to invest primarily in qualifying employer_securities which is defined in sec_4975 as any employer_security within the meaning of sec_409 code sec_409 defines the term employer_securities as common_stock issued by the employer or by a corporation that is a member of the same controlled_group which is readily_tradable on an established_securities_market code sec_409 provides that if there is no common_stock which meets the requirements of paragraph the term employer_securities means common_stock issued by the employer or by a corporation which is a member of the same controlled_group having a combination of voting power and dividend rights equal to or in excess of- a that class of common_stock of the employer or of any other such corporation having the greatest voting power and b that class of common_stock of the employer or of any other such corporation having the greatest dividend rights sec_301_7701-2 of the regulations provides that for purposes of this section and sec_301_7701-3 a business_entity is any entity recognized for federal tax purposes including an entity with a single owner that may be disregarded as an entity separate from its owner under sec_301 that is not properly classified as a_trust under sec_301_7701-4 or otherwise subject_to special treatment under the code a business_entity with only one owner is classified as a corporation or is disregarded if the entity is disregarded its activities are treated in the same manner as a sole_proprietorship branch or division of the owner sec_301_7701-3 of the regulations provides that a business_entity that has a single owner and that is not classified as a corporation under sec_301 b or an eligible_entity can elect to be classified for federal tax purposes as an association and thus a corporation under sec_301_7701-2 or to be disregarded as an entity separate from its owner sec_301_7701-3 of the regulations provides that unless the entity elects otherwise a domestic eligible_entity is- i a partnership if it has two or more members or ii disregarded as an entity separate from its owner if it has a single owner company a is the sole member of llc b llc b has not made an election under sec_301_7701-3 of the regulations to be taxed as a corporation therefore llc b as a disregarded_entity for federal_income_tax purposes under section will be classified by default under sec_301_7701-3 ii _ wes page a llc b will be regarded as a division of company a with llc b's assets and liabilities attributed to company a because llc b will be regarded as a division of company a the stock of company a stock a will be treated as stock issued by the employer with respect to the employees of llc b for purposes of sec_409 accordingly based on your representation that stock a otherwise meets the requirements of sec_409 we conclude that the common_stock of company a will not fail to satisfy the definition of employer_securities as that term is defined under code sec_409 with respect to the employees of llc b this ruling letter is based on the assumption that plan x is otherwise qualified under code sec_401 and sec_4975 at all relevant times this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited by others as precedent a copy of this ruling letter has been sent to your authorized representative in accordance with a power_of_attorney on file with this office if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely yours dw ty oh donzell employee_plans technical group littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc eek
